Citation Nr: 0713323	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  97-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma, including 
as secondary to the service-connected allergic rhinitis with 
conjunctivitis.

2.  Entitlement to an increased evaluation for allergic 
rhinitis with conjunctivitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1987 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
the service-connected allergic rhinitis with conjunctivitis; 
and a September 2002 rating decision that denied service 
connection for asthma, including secondary to the service-
connected allergic rhinitis with conjunctivitis.  

In a December 1997 rating decision, the RO granted a 10 
percent rating for allergic rhinitis with conjunctivitis, 
effective February 14, 1996.  The veteran continued his 
appeal for a higher rating.  The issues listed on the title 
page of this decision were previously before the Board in 
July 2003 and in March 2005 and were remanded on each 
occasion for further development.


FINDINGS OF FACT

1.  Asthma has not been shown by competent clinical evidence 
to be causally related to the veteran's active service, nor 
caused or aggravated by a service-connected disability.  

2.  The veteran's service-connected allergic rhinitis with 
conjunctivitis is manifested by shortness of breath, red and 
watery eyes, moderate obstruction with some mucopurulent 
drainage, without moderate crusting and ozena, atrophic 
changes, and/or polyps.




CONCLUSIONS OF LAW

1.  Asthma was not incurred in, or aggravated by service, nor 
is it proximately due to or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. § 1101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).
 
2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for allergic rhinitis with conjunctivitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6017 
(2006); 38 C.F.R. §  4.97, Diagnostic Code 6501 (as in effect 
prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify 
regarding both issues on appeal by means of November 2005 and 
June 2006 letters from VA to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The June 2006 
letter also informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the February 1996 unfavorable AOJ decision that was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Because the VCAA notice in this case regarding 
the service connection claim was not completed prior to the 
initial AOJ adjudication denying the claim in February 1996, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statements of the Case were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this 
regard, the Board observes that the report of the July 2006 
VA examination noted "PFT pending."  After reviewing the 
record, the Board notes that the results of the PFT 
(pulmonary function test) are not in the claims folder.  
However, the Board finds that a remand is not necessary 
because the PFT values are not part of the schedular rating 
criteria for rhinitis.  Further, in the context of the 
veteran's service connection claim for asthma, the Board 
notes that the central focus of a service connection claim is 
on the etiology of the disease or injury.  Thus, the Board 
finds a remand is not necessary in this case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.



I.  Service connection- asthma

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen, 7 Vet. 
App. at 448.

The veteran asserts that service connection is warranted for 
asthma.  In this regard, he refers to a July 1996 statement 
from, M.C.W., M.D., who stated that the veteran suffers from 
allergic rhinitis with a mild asthmatic component.

The first step in determining if service connection is 
warranted is medical evidence of a current disability.  In 
this regard, the veteran points to the above July 1996 
statement from Dr. M.W., noting that he has a mild asthmatic 
component.  The Board also notes a February 1997 outpatient 
treatment record diagnosing the veteran with asthma under 
good control.  He was also diagnosed with asthma after VA 
examination in May 1997 although X-rays taken at the time 
reveal a normal chest.  However, upon more recent VA 
examinations in July 2006 and in January 2004, the veteran 
was not diagnosed with asthma.  The July 2006 examination 
report noted complaints of shortness of breath, cough, 
choking sensation, and the need for deep breaths.  
Objectively, his lungs were noted as being clear in all 
fields.  Further, the examiner noted that wheezing was not 
elicited after the veteran quickly walked down a corridor.  
Based on the above evidence, the Board does not find a 
current asthma disability and finds that the competent 
medical evidence shows that the asthma symptoms noted in 1996 
and 1997 to be acute as a current disability was not been 
diagnosed in more recent examinations.  

The Board notes that even assuming that a current asthma 
disability is present direct service connection is not 
warranted because there is no competent clinical evidence 
linking it to service.  While the record shows that the 
veteran was diagnosed with asthma symptoms on several 
occasions in 1996 and 1997, none of the examiners linked 
their diagnoses to service.  Based on the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection on a direct incurrence 
basis.

The Board has also considered the veteran's claim of 
entitlement to service connection on a secondary basis.  A 
disability which is proximately due to or the result of a 
service-connected disability shall be service-connected.  See 
38 C.F.R. § 3.310(a).  Furthermore, the Board has considered 
Allen v. Brown, 7 Vet. App. 439, 448 (1995), which holds that 
additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
may be service-connected under 38 C.F.R. § 3.310(a).  The 
report of the July 2006 VA examination addressed secondary 
service connection.  The examiner opined that the veteran did 
not have asthma proximately due to rhinitis or aggravated 
beyond the natural course of the disease by rhinitis.  As the 
examiner noted that the veteran's chart (claims folder) was 
reviewed, the Board places a high probative value on the July 
2006 examiner's opinion.  The Board notes that it was argued 
in the March 2007 informal hearing presentation that the July 
2006 examination was incomplete because of the brevity of the 
opinion.  However, the Board does not concur that a more in 
depth etiological opinion was required based on the lack of a 
current asthma diagnosis.  The Board points out that the 
veteran has had ample opportunity to submit competent 
evidence to this effect, but he has not done so.  

The veteran himself has expressed his belief that his asthma 
is causally related to active service.  However, the Board 
notes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the competent clinical evidence fails to link 
the veteran's symptoms of asthma to his military service or 
to his service-connected rhinitis.  As such, service 
connection is not warranted on a direct or secondary basis.  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his service connection claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006). 

II.  Increased rating- allergic rhinitis with conjunctivitis

An October 1994 rating decision granted service connection 
for allergic rhinitis and conjunctivitis, and the RO assigned 
an initial noncompensable evaluation, effective June 25, 
1993.  In a December 1997 rating decision, the RO increased 
the evaluation of his service-connected allergic rhinitis and 
conjunctivitis to a 10 percent rating, effective February 14, 
1996, the date of the increased rating claim.   

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to the holding of the Court in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and the statutory provision of 38 
U.S.C.A. § 5110(g), this increased rating claim must be 
considered under both the old and the new criteria, with the 
most favorable version applied.  However, prior to the 
effective date of the current regulations, the veteran's 
claim for an increased rating may only be evaluated according 
to the older version of the diagnostic code.  See VAOPGCPREC 
3-2000 (April 10, 2000).  The new regulations were considered 
and applied by the RO and the Board will do likewise.

As for rating criteria effective before October 7, 1996, a 10 
percent rating is warranted for chronic atrophic rhinitis 
with definite atrophy of intranasal structure and moderate 
secretion.  The next-higher 30 percent rating is warranted 
for moderate crusting and ozena, atrophic changes.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).

The rating criteria for the respiratory system were revised 
effective October 7, 1996. See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  Under the Rating Schedule as currently in effect, 
allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522.  Under that diagnostic code, rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
warrants a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.  Rhinitis with polyps warrants a 30 percent 
rating.  Id.

For the period of time prior to October 7, 1996, the medical 
evidence of record demonstrates that the veteran had no 
moderate crusting, ozena, or atrophic changes to warrant the 
next-higher 30 percent rating.  

From October 7, 1996, the medical evidence gathered at the 
May 1997 VA examination showed that each of the veteran's 
nostrils were relatively clear.  He was not found to have any 
ozena or anosmia.  VA examination in January 2004 revealed 
purulent drainage and obstruction of greater than 50 percent 
in each nostril.  No polyps were noted.  Upon VA examination 
in May 2005, the veteran had greater than 50 percent 
obstruction because of extensive swelling of the mucous 
lining.  It was also noted that he had complete blockage of 
the right nostril and mucosa with mucopurulent drainage with 
swelling of the nasal tissue.  The most recent VA examination 
in July 2006 noted no discharge, crusting, or nasal polyps.  
The Board also observes that anosmia has not been documented 
in any of the above clinical records.

Based on the above evidence, an increased evaluation is not 
warranted under the rating criteria for rhinitis as in 
effective prior to October 7, 1996.  Further, since the 
regulation change on October 7, 1996, an increased evaluation 
is not warranted under 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  The Board acknowledges the veteran has obstructed 
nasal passages, but the competent clinical evidence does not 
demonstrate the presence of polyps so as to warrant the next-
higher evaluation.  As such, the Board finds that his 
disability picture is most nearly approximated by the current 
10 percent evaluation.

The Board has also considered whether a separate rating for 
conjunctivitis is warranted.  It is noted that the veteran 
was granted service connection for allergic rhinitis with 
conjunctive based on the in-service incurrence of such.  
After a review of the claims folder, the VA examiner in 2005 
found that the veteran has allergic conjunctivitis.  However, 
when posed the question of whether it is healed or active, 
the VA examiner commented that the veteran's conjunctivitis 
"is not a chronic trachomatous conjunctivitis, so the 
question is irrelevant."  In this vein, it is noted that, 
while the veteran was noted to have red, watery eyes on 
clinical evaluation, the VA examiner in 2005 noted the 
conjunctivitis was not chronic, but rather allergic in 
nature.  As such, conjunctivitis is contingent on the 
presence of an allergen.  Further, there has been no 
complaint or clinical demonstration of impairment of visual 
acuity due to the allergic conjunctivitis.  As such, a 
compensable rating is not warranted for the conjunctivitis 
under Diagnostic Code 6017.  Hence, the preponderance of the 
evidence is against a separate evaluation for conjunctivitis.

In conclusion, both prior to October 7, 1996, and thereafter, 
no more than a 10 percent disability rating is available.  
Neither the former version nor the current version of 
Diagnostic Code 6522 can be used to assign a greater 
evaluation. Therefore, the claim for an evaluation in excess 
of 10 percent for allergic rhinitis with conjunctivitis is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

ORDER

Entitlement to service connection for asthma is denied.

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis with conjunctivitis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


